Citation Nr: 1546021	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-11 568	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 20, 1987 Board of Veterans' Appeals (Board) decision, which found that entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), was not warranted.


REPRESENTATION

Moving party represented by:  Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970, with service in Vietnam.  This matter is before the Board as an original action on the motion of the Veteran, through his attorney, received in October 2013, in which he alleges CUE in an August 20, 1987 Board decision.  


FINDINGS OF FACT

1.  In an August 20, 1987 decision, the Board determined that entitlement to service connection for an acquired psychiatric disability, to include PTSD, was not warranted because an acquired psychiatric disorder was not present during service, because there was no verified stressor, and the Veteran did not have PTSD.

2.  The August 20, 1987 Board decision was supported by the evidence then of record, and was consistent with the applicable law and regulations extant at that time.


CONCLUSION OF LAW

The August 20, 1987 Board decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the parameters of the law surrounding CUE claims, VA's duties to notify and assist are not applicable where CUE is claimed in a Board decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79

Legal Authority Relevant to CUE Claims 

A Board decision is subject to revision on the grounds of CUE and must be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111(a) (West 2014).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Generally, CUE is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(d), (e).


Relevant Legal Authority at the time of the August 20, 1987 Board Decision

At the time of the 1987 Board decision, VA law provided that for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct.  38 U.S.C.A. § 310 (West 1982).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Administrator shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reason for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 354 (b) (West 1982).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by the veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Veterans Administration to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (1986). 

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304 (d) (1986).  

Analysis

The Veteran alleges that the Board committed CUE in its August 20, 1987 decision because it did not apply the provisions of 38 U.S.C. § 1154(b), formerly 38 U.S.C. 
§ 354(b).  Specifically, he asserts that the Board failed to afford him the benefit of the lower evidentiary standard based on his status as a combat veteran and did not accept his lay evidence of his psychological injuries/stressor.

At the time of the August 20, 1987 Board decision, the relevant evidence included service treatment records, service personnel records, a VA hospitalization report, and statements from the Veteran.

Service treatment records do not include any complaint, diagnosis, or treatment related to a psychiatric disorder.  During the Veteran's July 1970 service discharge examination, a clinical psychiatric evaluation was noted as normal.  

Service personnel records reflect that while serving in the Republic of Vietnam the Veteran participated in counter insurgency operations and supported a Korean Marine brigade.  The Veteran was in receipt of the Meritorious Mast, the Vietnam Campaign Medal with 60 device, and the Vietnam Service Medal with 1 star.  In numerous statements, the Veteran noted that he was attached to a Korean Marine unit for a number of months while in Vietnam.  

VA treatment records reflect that the Veteran was hospitalized from March 19 to April 11, 1985.  At that time he received and Axis I diagnosis of PTSD, chronic.  It was noted that he had a two and a half month history of depression and reported that since active combat duty he had been complaining of flashbacks, recurrent and intrusive recollections, hyperalertness, sleep disturbance and memory impairment.  

In the Veteran's original claim, he stated that while he was in Vietnam, he was shot at and fired on and has had unexpected memories of Vietnam since that time.  In numerous subsequent statements, the Veteran clarified that his claimed stressor was his allegation that one of his comrades in Vietnam was essentially framed for a crime and put to death by American forces.  In a statement received in March 1986 the Veteran stated the following:  "I am in no way disturbed by the people I killed, because I did so in self-defense.  I am not bothered by the 'traumatic' atrocities I have seen, because I opposed such things...  I have no feelings of guilt, and the reason I was admitted to the VA hospital had nothing to do with combat memories."  In the same statement, he noted that "I realize that you expect me to relate traumatic episodes.  Such things did not cause my hospitalization."  In a statement dated in June 1986 the Veteran stated that "I am not disturbed by what I have done, because we helped civilians and killed only real enemy.  My training enabled me to perform without stress or trauma, and I refute the implications and policies pertaining to PTSD."  

In its August 20, 1987 decision, the Board denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, holding that an acquired psychiatric disorder was not present during service, that a combat stressor was not present, and thus that the Veteran did not have PTSD.  The Board did not specifically address 38 U.S.C. § 354(b).  

In this case, the Board was not required to address 38 U.S.C. § 354(b) for two reasons.  First, at the time of the decision the Veteran was not in receipt of any medals that confirmed combat and service records did not affirmatively show participation in combat.  Although service personnel records verified that the Veteran participated in counter insurgency operations and supported a Korean Marine brigade, and that he was in receipt of several Vietnam medals, these alone do not represent participation in combat with the enemy.  The Board was not required to accept the Veteran's lay statements as satisfactory evidence of combat.  

Second, the Veteran's statements at the time made it abundantly clear that he was not relating his psychiatric disorder to an event that occurred during combat with the enemy.  On numerous occasions, the Veteran stated that he did not have a psychiatric disorder due to combat and the hospitalization when he was diagnosed with PTSD "had nothing to do with combat memories."  Instead, he relayed that one of his comrades was persecuted and possibly executed by American forces.  Given the above, 38 U.S.C. § 354(b) was not applicable to the appeal in 1987. 

The Veteran's argument that the Board failed to apply a lower evidentiary burden under 38 U.S.C. § 354(b) amounts to an argument about the weighing of the evidence, which can never be CUE.  38 C.F.R. § 20.1403(d).  While not explicitly stated in the August 20, 1987 decision, the Board implicitly found that 38 U.S.C. § 354(b) was not applicable to the appeal and did not discuss it.  Even if it was error for the Board in 1987 to not explain why 38 U.S.C. § 354(b) was not applicable, this does not amount to a CUE.  It is not absolutely clear that a different result would have ensued had the Board discussed § 354(b).  As noted above the evidence of record at the time was not clear as to the Veteran's combat participation and the Veteran himself argued that he did not have a psychiatric disorder as a result of combat with the enemy.  The event the Veteran claimed as responsible for his psychiatric disorder was something that allegedly happened to an American service member by other Americans and had nothing to do with combat with the enemy.  Thus, any error in not discussing the applicability of 38 U.S.C. § 354(b) did not rise to the level of a CUE.  38 C.F.R. § 20.1403(c).  For these reasons, the motion must be denied.

The Board notes that the decision of Reeves v. Shinseki, 682 F. 3d 988 (Fed. Cir. 2012), has been considered and is distinguishable from the case at hand.  In that case, the appellant argued that the Veteran, who was in receipt of medals confirming combat service, was exposed to acoustic noise during service and that his hearing loss had developed during service.  Reeves, 682 F. 3d at 990-91.  The Board denied the claim for hearing loss without citing to 38 U.S.C.A. § 354(b).  Reeves, 682 F. 3d at 998.  VA argued that because the Board conceded acoustic noise exposure, that omission was not CUE.  Reeves, 682 F. 3d at 998.  As noted by the Court, 38 U.S.C.A. § 354(b) was enacted as it was realized that soldiers would sometimes be unable to seek treatment in combat situations, and even if the did, the records may not survive such conditions.  Reeves, 682 F. 3d at997-98.  The Court found that it was CUE as for the Board to no have discussed 38 U.S.C.A. § 354(b) as it ignored the assertion of the presence of hearing loss during service.  Reeves, 682 F. 3d at 999-1000.

Reeves is distinguishable for several reasons.  First, at the time of the 1987 rating decision, it wasn't clear that the Veteran was a combat veteran.  Although he was in receipt of medals, these medals do not confirm combat.  The Veteran's service personnel records also did not confirm combat.  Although further investigation to determine if combat status was present may have been prudent, this is a failure of the duty to assist and cannot be CUE.  See 38 C.F.R. § 20.1403(d), (e).  Next, the Veteran made it clear that he was not asserting a psychiatric disorder was due to combat - it was due to a stressor not related to combat.  Thus, the combat presumption would not apply to the Veteran's stressor even if he was technically a combat veteran.  Finally, the Veteran did not assert that his psychiatric disorder was present during service.  These findings indicate that the case is unlike the fact pattern in Reeves and the Board decision does not contain CUE.




ORDER

The motion alleging CUE in the Board's August 20, 1987 decision which found that entitlement to service connection for an acquired psychiatric disability, to include PTSD, was not warranted is denied.



                       ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



